Citation Nr: 1112697	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected first and second degree residual burn scarring on the face prior to April 21, 2010.  

2. Entitlement to a rating in excess of 30 percent for service-connected first and second degree residual burn scarring on the face since April 21, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 5, 1958 to July 19, 1958, in the Army National Guard and from July 8, 1960 to July 23, 1960, in the Air National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision in which the RO granted the Veteran's claim for entitlement to service connection for burns, first and second degree, of the face and granted a 10 percent disability rating effective July 22, 2004.  

In September 2007 and September 2009, the Board remanded this case for further development.  The Board finds that VA has substantially complied with the Board's September 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that while the appeal was pending, the RO issued a January 2011 rating decision which assigned a 30 percent evaluation effective April 21, 2011, for the Veteran's service-connected scars of the face.  As the 30 percent rating does not represent the highest possible benefit the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).






FINDINGS OF FACT

1.  Prior to April 21, 2010, the Veteran's scars of the face were manifested by no more than one characteristic of disfigurement.  

2.  Since April 21, 2010, the Veteran's scars of the face were manifested by no more than three characteristics of disfigurement and there was no evidence of visible or palpable tissue loss or gross distortion or asymmetry of two features or paired sets of features.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for scars of the face, prior to April 21, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Code 7800 (effective August 30, 2002) (2008).

2.  The criteria for a rating in excess of 30 percent for scars of the face, prior to April 21, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Code 7800 (effective August 30, 2002) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

August 2004 and November 2004 pre-rating notice letters described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  In addition, a June 2008 letter provided notice as to how disability ratings and effective dates are assigned, and the type of evidence that impacts these types of determinations, consistent with Dingess.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.  

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's scars have been rated throughout the appeal period under 38 C.F.R. § 4.118, DC 7800.

There has been a change to the criteria for rating disabilities of the skin, including DC 7800, since the Veteran filed his July 2004 claim.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  However, the revised criteria only applies to new claims filed after October 23, 2008, or those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sep. 23, 2008).  As the claim was filed prior to the effective date of the revised criteria, and neither the Veteran nor his representative has requested such consideration, the revised criteria are not for application.

Under Diagnostic Code 7800 (effective August 30, 2002), a 10 percent rating is assigned for one characteristic of disfigurement; a 30 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118, are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Under note (3) the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.

A September 2004 VA examination report shows that the Veteran complained of scars on the face from old burns.  The Veteran stated that he has itching and irritation of the skin of his face and frontal scalp and this is more pronounced in cold weather.  He also does not tolerate sun exposure well and limited sun exposure causes irritation of his face and forehead.  Upon physical examination the Veteran had mild deep pigmentation over the upper third of his face, periorbital region, forehead and anterior frontal region of his scalp.  His hair had a normal distribution with mild receding at the temples.  Conjunctivae seem dry.  The impression noted was burn scars of the face with thinning and deep pigmentation of the skin without interference in mobility.  

A September 2004 addendum indicated that in all cases the term "deep pigmentation" in the report should read depigmentation.  

A March 2008 VA examination report shows that on physical examination, there was slight pigmentation around the eyes but there was no breakdown of the skin and there was no residual scarring.  The examiner noted that the Veteran suffered a frostbite problem to his face in Germany in 1985 which resulted in some loss of pigmentation around his eyes but no loss of skin function or texture.  The findings of his face were within normal limits.  

An April 2010 VA examination report shows that upon physical examination the skin of the Veteran's face and neck were atrophic.  There were no lashes on his lower eyelids.  The skin of his ears also seemed to be somewhat atrophic although not overtly scarred.  This atrophic scarring also extended on the anterior neck and down to the sterna notch.  This whole area of his forehead, face and neck is 15.0 cm in length by 40 cm in width including his forehead which recedes to about 15 cm above the eyebrows.  There was some depigmentation of the skin of the lower eyelids.  There were no linear scars on his face or neck.  Color photographs were taken in December 2010.  The Veteran was re-examined in conjunction with the photographs being taken.  The physical examination confirmed the findings recorded in April 2010.  

With respect to whether the Veteran is entitled to a rating in excess of 10 percent prior to April 21, 2010, the Board finds that the preponderance of the evidence is against the Veteran's claim.  
Prior to April 21, 2010, the evidence of record shows that the Veteran's facial scars were manifested by slight pigmentation around the eyes but no breakdown of the skin and there was no residual scarring.  There was some loss of pigmentation around his eyes but no loss of skin function or texture.  In addition, thinning and depigmentation of the skin without interference in mobility was noted.  

Thus, criteria for a rating in excess of 10 percent under DC 7800 have not been met as no visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement have been shown by the evidence of record prior to April 21, 2010.  

With respect to whether the Veteran is entitled to a rating in excess of 30 percent since April 21, 2010, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

Since April 21, 2010, the skin of the Veteran's ears seemed to be somewhat atrophic although not overtly scarred.  This atrophic scarring also extended on the anterior neck and down to the sterna notch.  This whole area of his forehead, face and neck was 15.0 cm in length by 40 cm in width including his forehead which recedes to about 15 cm above the eyebrows.  There was some depigmentation of the skin of the lower eyelids.  Thus, the criteria for a rating in excess of 30 percent under DC 7800 have not been met as visible or palpable tissue loss or gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement have been shown by the evidence of record since April 21, 2010.  

The Board has considered other potentially applicable diagnostic codes, to include DC 7804.  However, that DC 7804 is not applicable in this case because the Veteran's scars of the face have not been shown to be superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

As the Board finds that the record presents no basis for an assignment of a disability rating in excess of 10 percent prior to April 21, 2010, and no basis for a rating in excess of 30 percent since April 21, 2010, for the Veteran's service-connected scars of the face, there is no basis for additional staged ratings of the disability pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service- connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the Veteran's condition. Moreover, the evidence does not demonstrate other related factors.  The Veteran has not required frequent hospitalization due to service-connected scars.  Moreover, marked interference with employment has not been shown.  In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of an extraschedular rating was not prejudicial.  


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected first and second degree residual burn scarring on the face prior to April 21, 2010, is denied.  

Entitlement to a rating in excess of 30 percent for service-connected first and second degree residual burn scarring on the face since April 21, 2011, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


